1:19-cv-01133-HAB-EIL # 31-1   Page 1 of 2




                Exhibit 1
       1:19-cv-01133-HAB-EIL # 31-1               Page 2 of 2

        Anthony Gay – Prison and Courthouse Locations


                                 N.D. ‐ Western
                                                                N.D. ‐ Eastern
        Dixon CC




                                                                                    Stateville CC

 C.D. – Rock Island                                                                 Pontiac CC



                                            C.D. ‐ Peoria
                                                                   C.D. ‐ Urbana




                                                                                    Logan CC


              C.D. ‐ Springfield




                     S.D. – E. St. Louis


  Centralia CC
                                                   S.D. – Benton


           Menard CC


                       Tamms CC

                                                                       Shawnee CC
Location of courthouse

Location of prison
